Exhibit 12.01 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Six Months Ended Year Ended December 31, June 30, Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees $ ) $ ) Distributed income of equity investees Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 43 58 54 77 Total fixed charges $ Pre-tax income (loss) from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ ) $ ) Ratio of earnings to fixed charges (A) (A) (A) Due to the Company's losses in 2008 and 2007, the ratio coverage in these years was less than 1:1. The Company would have had to generate additional earnings of $295,848 and $658,791, respectively, to achieve coverage of 1:1 in those years.
